DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/14/2022 is acknowledged. The previous rejection is maintained in this office action. 1-20 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carespodi (US 2009/0004505 A1 cited in IDS) in view of Buzio et al. (4,259,412).

Regarding claims 1-5, 9 and 10, Carespodi disclose a laminate (package film) useful in packaging applications comprising first outer metal layer 12, an adhesive layer 15, a core layer 11, an adhesive layer 16, a second outer metal layer 13 and a heat seal layer 14 (see Abstract, Figure 2 and paragraphs 0008, 0060). The metal layers 12 and 13 can comprise aluminum foil (see paragraph 0060). The metal layers 12 and 13 have thickness of about 0.20 to about 1.0 mils (see paragraph 0022). The heat seal layer 14 is laminated on the second outer metal layer 13 for heat sealing the laminate to a container, i.e. heat seal layer is positioned interior the second outer metal layer (see paragraph 0060). The core layer has a thickness of about 0.5 to about 10.0 mils (see paragraph 0022). The core layer can comprise a biaxially oriented polymer, i.e. a high modulus layer (see paragraph 0035). The core layer can comprise a polypropylene, i.e. a bulk layer (see paragraph 0035).
While Carespodi discloses the core layer can comprise a biaxially oriented polymer or the core layer can comprise a polypropylene, Carespodi do not disclose the core layer is a multilayer structure comprising a layer comprising a biaxially oriented polymer layer (high modulus layer) and a layer comprising polypropylene (bulk layer). 
Buzio et al. disclose a flexible double-layer polypropylene laminate comprising a biaxially oriented polypropylene film adhesively bonded to non-oriented polypropylene film, i.e. multilayer structure (see Abstract and col. 6, claim 1). The laminate (multilayer structure) has a thickness of 50 microns, 1.97 mils (see col. 4, lines 59-60). The biaxially oriented polypropylene film has a thickness of from 20 to 75 microns, i.e. 0.79 to 2.95 mils (see col. 6, claim 6). The non-oriented polypropylene film has a thickness of from 20 to 75 microns, i.e. 0.79 to 2.95 mils (see col. 6, claim 6). The laminate provides high seal strength when the laminate is cooled and good seal holding when the laminate is hot (see col. 6. Claim 7). Given that the biaxially-oriented film of Buzio et al. is identical to that presently claimed, the biaxially-oriented film of Buzio et al. is necessarily a high modulus layer having a secant modulus in each of the machine direction and the transverse direction of greater than 120,000 psi or having an elongation at break in each of the machine direction and the transverse direction of less than 150%. Given that the non-oriented film of Buzio et al. is identical to that presently claimed, the non-oriented film of Buzio et al. is necessarily the bulk layer and has a lower modulus than the high modulus layer. 
In light of motivation for using laminate comprising a biaxially oriented polypropylene film and non-oriented polypropylene film disclosed by Buzio et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use laminate comprising a biaxially oriented polypropylene film and non-oriented polypropylene film of Buzio et al. as the core layer in Carespodi in order to provide high seal strength when the laminate is cooled and good seal holding when the laminate is hot, and thereby arrive at the claimed invention. 
Accordingly, Carespodi in view of Buzio et al. disclose a package film comprising a first foil layer, an adhesive layer, a core layer (multilayer structure) of high modulus layer and bulk layer, an adhesive layer, a second foil layer and a sealant layer.  
Carespodi in view of Buzio et al. do not explicitly disclose the high modulus layer is positioned exterior the bulk layer and the bulk layer is positioned interior the high modulus layer. Carespodi in view of Buzio et al. do not explicitly disclose the bulk layer is positioned exterior the high modulus layer and the high modulus layer is positioned interior the bulk layer.
However, it would have been obvious to one of the ordinary skill in the art to position the laminate in any desired manner including the laminate wherein the high modulus is positioned exterior the bulk layer and the bulk layer is positioned interior the high modulus layer or the laminate wherein the bulk layer is positioned exterior the high modulus layer and the high modulus layer is positioned interior the bulk layer in Carespodi in view of Buzio et al., and thereby arrive at the claimed invention.
Accordingly, when the high modulus is positioned exterior the bulk layer and the bulk layer is positioned interior the high modulus layer, the package film comprises a first foil layer, an adhesive layer, a high modulus layer, a bulk layer, an adhesive layer, a second foil layer and a sealant layer, wherein the adhesive layer is directly attached to the high modulus layer and the first foil layer. Further, when the bulk layer is positioned exterior the high modulus layer and the high modulus layer is positioned interior the bulk layer, the package film comprises a first foil layer, an adhesive layer, a bulk layer, a high modulus layer, an adhesive layer, a second foil layer and a sealant layer, wherein the adhesive layer is directly attached to the second foil layer and the high modulus layer. 

Regarding claim 6, Carespodi in view of Buzio et al. disclose the packaging film as set forth above. Carespodi in view of Buzio et al. do not disclose the sealant film comprises “a blown film” sealant, “an extrusion coated” sealant or a heat seal “lacquer”.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Carespodi in view of Buzio et al. meets the requirements of the claimed product, Carespodi in view of Buzio et al. clearly meet the requirements of present claim 6.

Regarding claims 11 and 12, Carespodi discloses that the laminate can be die-cut into a lid, i.e. die cut lid (see paragraph 0023). Further, the first outer layer (first foil layer) or the second outer layer (second foil layer) are embossable, i.e. die-cut lid is embossed (see paragraph 0025).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carespodi (US 2009/0004505 A1 cited in IDS) in view of Buzio et al. (4,259,412) as applied to claim 1 above, further in view of Opuszko (US 2007/0275196 A1 cited in IDS).

Regarding claims 7 and 8, Carespodi in view of Buzio et al. disclose the package film as set forth above. Carespodi in view of Buzio et al. do not disclose a thickness of the sealant film. Carespodi in view of Buzio et al. do not disclose the sealant film comprises a blown film sealant or extrusion coated sealant.
Opuszko disclose a multilayer film used for packaging comprising a sealant layer (see Abstract). The thickness of the sealant layer is selected to provide sufficient material to effect a strong heat seal bond yet not so thick so as to negatively affect oxygen transmission rate (OTR) or the manufacture of the film by lowering melt strength of the film to an unacceptable level (see paragraph 0059). The sealant layer can have thickness of about 0.05 to about 1.0 mils (see paragraph 0059).
In light of motivation for using a sealant layer having thickness of about 0.05 to about 1.0 mils disclosed by Opuszko as described above, it therefore would have been obvious to one of the ordinary skill in the art to use sealant layer having thickness of about 0.05 to about 1.0 mils in Carespodi in view of Buzio et al. in order to provide sufficient material to effect a strong heat seal bond as well as to improve oxygen transmission rate (OTR) or the manufacture of the film, and thereby arrive at the claimed invention.
Carespodi in view of Buzio et al. and Opuszko do not disclose “a blown film” sealant or “extrusion coated” sealant.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Carespodi in view of Buzio et al. and Opuszko meets the requirements of the claimed product, Carespodi in view of Buzio et al. and Opuszko clearly meet the requirements of present claims 7 and 8.

Claims 13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carespodi (US 2009/0004505 A1 cited in IDS) in view of Buzio et al. (4,259,412).
Regarding claims 13 and 15, Carespodi disclose a laminate (package film) useful in packaging applications comprising first outer metal layer 12, an adhesive layer 15, a core layer 11, an adhesive layer 16, a second outer metal layer 13 and a heat seal layer 14 (see Abstract, Figure 2 and paragraphs 0008, 0060). The metal layers 12 and 13 can comprise aluminum foil (see paragraph 0060). The metal layers 12 and 13 have thickness of about 0.20 to about 1.0 mils (see paragraph 0022). The heat seal layer 14 is laminated on the second outer metal layer 13 for heat sealing the laminate to a container, i.e. heat seal layer is positioned interior the second outer metal layer (see paragraph 0060). The core layer has a thickness of about 0.5 to about 10.0 mils (see paragraph 0022). The core layer can comprise a biaxially oriented polymer, i.e. a high modulus layer (see paragraph 0035). The core layer can comprise a polypropylene, i.e. a bulk layer (see paragraph 0035).
While Carespodi discloses the core layer can comprise a biaxially oriented polymer or the core layer can comprise a polypropylene, Carespodi do not disclose the core layer is a multilayer structure comprising a layer comprising a biaxially oriented polymer layer (high modulus layer) and a layer comprising polypropylene (bulk layer). 
Buzio et al. disclose a flexible double-layer polypropylene laminate comprising a biaxially oriented polypropylene film adhesively bonded to non-oriented polypropylene film, i.e. multilayer structure (see Abstract and col. 6, claim 1). The laminate (multilayer structure) has a thickness of 50 microns, 1.97 mils (see col. 4, lines 59-60). The biaxially oriented polypropylene film has a thickness of from 20 to 75 microns, i.e. 0.79 to 2.95 mils (see col. 6, claim 6). The non-oriented polypropylene film has a thickness of from 20 to 75 microns, i.e. 0.79 to 2.95 mils (see col. 6, claim 6). The laminate provides high seal strength when the laminate is cooled and good seal holding when the laminate is hot (see col. 6. Claim 7). Given that the biaxially-oriented film of Buzio et al. is identical to that presently claimed, the biaxially-oriented film of Buzio et al. is necessarily a high modulus layer having a secant modulus in each of the machine direction and the transverse direction of greater than 120,000 psi or having an elongation at break in each of the machine direction and the transverse direction of less than 150%. Given that the non-oriented film of Buzio et al. is identical to that presently claimed, the non-oriented film of Buzio et al. is necessarily the bulk layer and has a lower modulus than the high modulus layer. 
In light of motivation for using laminate comprising a biaxially oriented polypropylene film and non-oriented polypropylene film disclosed by Buzio et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use laminate comprising a biaxially oriented polypropylene film and non-oriented polypropylene film of Buzio et al. as the core layer in Carespodi in order to provide high seal strength when the laminate is cooled and good seal holding when the laminate is hot, and thereby arrive at the claimed invention. 
Accordingly, Carespodi in view of Buzio et al. disclose a package film comprising a first foil layer, an adhesive layer, a core layer (multilayer structure) of high modulus layer and bulk layer, an adhesive layer, a second foil layer and a sealant layer.  
Carespodi in view of Buzio et al. do not explicitly disclose the high modulus layer is positioned exterior the bulk layer and the bulk layer is positioned interior the high modulus layer. 
However, it would have been obvious to one of the ordinary skill in the art to position the laminate in any desired manner including the laminate wherein the high modulus is positioned exterior the bulk layer and the bulk layer is positioned interior the high modulus layer in Carespodi in view of Buzio et al., and thereby arrive at the claimed invention.
Accordingly, when the high modulus is positioned exterior the bulk layer and the bulk layer is positioned interior the high modulus layer, the package film comprises a first foil layer, an adhesive layer, a high modulus layer, a bulk layer, an adhesive layer, a second foil layer and a sealant layer, wherein the adhesive layer is directly attached to the high modulus layer and the first foil layer.
Carespodi in view of Buzio et al. do not disclose the sealant film comprises “an extrusion coated” sealant.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Carespodi in view of Buzio et al. meets the requirements of the claimed product, Carespodi in view of Buzio et al. clearly meet the requirements of present claim.

Regarding claims 17-19, Carespodi discloses that the laminate can be die-cut into a lid, i.e. die cut lid (see paragraph 0023). Further, the first outer layer (first foil layer) or the second outer layer (second foil layer) are embossable, i.e. die-cut lid is embossed (see paragraph 0025). The printable layer can be adhered on the outer layer opposite the sealing layer, i.e. the first foil layer is coated with printable layer (indicia) (see paragraph 0026).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Carespodi (US 2009/0004505 A1 cited in IDS) in view of Buzio et al. (4,259,412) as applied to claim 13 above, further in view of Opuszko (US 2007/0275196 A1 cited in IDS).

Regarding claim 16, Carespodi in view of Buzio et al. disclose the package film as set forth above. Carespodi in view of Buzio et al. do not disclose a thickness of the sealant film. 
Opuszko disclose a multilayer film used for packaging comprising a sealant layer (see Abstract). The thickness of the sealant layer is selected to provide sufficient material to effect a strong heat seal bond yet not so thick so as to negatively affect oxygen transmission rate (OTR) or the manufacture of the film by lowering melt strength of the film to an unacceptable level (see paragraph 0059). The sealant layer can have thickness of about 0.05 to about 1.0 mils (see paragraph 0059).
In light of motivation for using a sealant layer having thickness of about 0.05 to about 1.0 mils disclosed by Opuszko as described above, it therefore would have been obvious to one of the ordinary skill in the art to use sealant layer having thickness of about 0.05 to about 1.0 mils in Carespodi in view of Buzio et al. in order to provide sufficient material to effect a strong heat seal bond as well as to improve oxygen transmission rate (OTR) or the manufacture of the film, and thereby arrive at the claimed invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Carespodi (US 2009/0004505 A1 cited in IDS) in view of Buzio et al. (4,259,412).

Regarding claim 20, Carespodi disclose a laminate (package film) useful in packaging applications comprising first outer metal layer 12, an adhesive layer 15, a core layer 11, an adhesive layer 16, a second outer metal layer 13 and a heat seal layer 14 (see Abstract, Figure 2 and paragraphs 0008, 0060). The metal layers 12 and 13 can comprise aluminum foil (see paragraph 0060). The metal layers 12 and 13 have thickness of about 0.20 to about 1.0 mils (see paragraph 0022). The heat seal layer 14 is laminated on the second outer metal layer 13 for heat sealing the laminate to a container, i.e. heat seal layer is positioned interior the second outer metal layer (see paragraph 0060). The core layer has a thickness of about 0.5 to about 10.0 mils (see paragraph 0022). The core layer can comprise a biaxially oriented polymer, i.e. a high modulus layer (see paragraph 0035). The core layer can comprise a polypropylene, i.e. a bulk layer (see paragraph 0035).
While Carespodi discloses the core layer can comprise a biaxially oriented polymer or the core layer can comprise a polypropylene, Carespodi do not disclose the core layer is a multilayer structure comprising a layer comprising a biaxially oriented polymer layer (high modulus layer) and a layer comprising polypropylene (bulk layer). 
Buzio et al. disclose a flexible double-layer polypropylene laminate comprising a biaxially oriented polypropylene film adhesively bonded to non-oriented polypropylene film, i.e. multilayer structure (see Abstract and col. 6, claim 1). The laminate (multilayer structure) has a thickness of 50 microns, 1.97 mils (see col. 4, lines 59-60). The biaxially oriented polypropylene film has a thickness of from 20 to 75 microns, i.e. 0.79 to 2.95 mils (see col. 6, claim 6). The non-oriented polypropylene film has a thickness of from 20 to 75 microns, i.e. 0.79 to 2.95 mils (see col. 6, claim 6). The laminate provides high seal strength when the laminate is cooled and good seal holding when the laminate is hot (see col. 6. Claim 7). Given that the biaxially-oriented film of Buzio et al. is identical to that presently claimed, the biaxially-oriented film of Buzio et al. is necessarily a high modulus layer having a secant modulus in each of the machine direction and the transverse direction of greater than 120,000 psi or having an elongation at break in each of the machine direction and the transverse direction of less than 150%. Given that the non-oriented film of Buzio et al. is identical to that presently claimed, the non-oriented film of Buzio et al. is necessarily the bulk layer and has a lower modulus than the high modulus layer. 
In light of motivation for using laminate comprising a biaxially oriented polypropylene film and non-oriented polypropylene film disclosed by Buzio et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use laminate comprising a biaxially oriented polypropylene film and non-oriented polypropylene film of Buzio et al. as the core layer in Carespodi in order to provide high seal strength when the laminate is cooled and good seal holding when the laminate is hot, and thereby arrive at the claimed invention. 
Accordingly, Carespodi in view of Buzio et al. disclose a package film comprising a first foil layer, an adhesive layer, a core layer (multilayer structure) of high modulus layer and bulk layer, an adhesive layer, a second foil layer and a sealant layer.  
Carespodi in view of Buzio et al. do not explicitly disclose the bulk layer is positioned exterior the high modulus layer and the high modulus layer is positioned interior the bulk layer.
However, it would have been obvious to one of the ordinary skill in the art to position the laminate in any desired manner including the laminate wherein the bulk layer is positioned exterior the high modulus layer and the high modulus layer is positioned interior the bulk layer in Carespodi in view of Buzio et al., and thereby arrive at the claimed invention.
Accordingly, when the bulk layer is positioned exterior the high modulus layer and the high modulus layer is positioned interior the bulk layer, the package film comprises a first foil layer, an adhesive layer, a bulk layer, a high modulus layer, an adhesive layer, a second foil layer and a sealant layer, wherein the adhesive layer is directly attached to the second foil layer and the high modulus layer.
Carespodi in view of Buzio et al. do not disclose the sealant film comprises “an extrusion coated” sealant.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Carespodi in view of Buzio et al. meets the requirements of the claimed product, Carespodi in view of Buzio et al. clearly meet the requirements of present claim.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carespodi (US 2009/0004505 A1 cited in IDS) in view of Forster et al. (US 2015/0360828 A1) and Miura et al. (JP 2000309644 A). It is noted that the disclosures of Miura et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-5, 9 and 10, Carespodi disclose a laminate (package film) useful in packaging applications comprising first outer metal layer 12, an adhesive layer 15, a core layer 11, an adhesive layer 16, a second outer metal layer 13 and a heat seal layer 14 (see Abstract, Figure 2 and paragraphs 0008, 0060). The metal layers 12 and 13 can comprise aluminum foil (see paragraph 0060). The metal layers 12 and 13 have thickness of about 0.20 to about 1.0 mils (see paragraph 0022). The heat seal layer 14 is laminated on the second outer metal layer 13 for heat sealing the laminate to a container, i.e. heat seal layer is positioned interior the second outer metal layer (see paragraph 0060). The core layer has a thickness of about 0.5 to about 10.0 mils (see paragraph 0022). The core layer can comprise a biaxially oriented polymer, i.e. a high modulus layer (see paragraph 0035). The core layer can comprise a polypropylene, i.e. a bulk layer (see paragraph 0035).
Carespodi does not disclose biaxially oriented polymer, i.e. high modulus layer as presently claimed. While Carespodi discloses the core layer can comprise a biaxially oriented polymer or the core layer can comprise a polypropylene, Carespodi do not disclose the core layer is a multilayer structure a layer comprising a biaxially oriented polymer layer (high modulus layer) and a layer comprising polypropylene (bulk layer).
Forster et al. disclose a lidding material (a package film) comprising a thin metallic foil layer 122 (first foil layer), an adhesive layer 124, a biaxially-oriented film 126 and a sealant layer 128  (see Figure 1, page 3, claim 1 and paragraph 0020). The biaxially-oriented film such as biaxially oriented polyethylene terephthalate film having thickness of 0.00035 to 0.0015 inch, i.e. 0.35 to 1.5 mil provide desired strength (see paragraphs 0014, 0015, 0016). Given that the biaxially-oriented film of Forster et al. is identical to that presently claimed, the biaxially-oriented film of Forster et al. is necessarily a high modulus layer having a secant modulus in each of the machine direction and the transverse direction of greater than 120,000 psi or having an elongation at break in each of the machine direction and the transverse direction of less than 150%.
In light of motivation for using biaxially oriented polyethylene terephthalate film having thickness of 0.35 to 1.5 mil disclosed by Forster et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use biaxially oriented polyethylene terephthalate film having thickness of 0.35 to 1.5 mil as the core layer in Carespodi in order to provide desired strength, and thereby arrive at the claimed invention.
While Carespodi in view of Forster et al. discloses the core layer comprising a biaxially oriented polyethylene terephthalate, Carespodi in view of Forster et al. do not disclose the core layer is a multilayer structure comprising a layer comprising a biaxially oriented polyethylene terephthalate (high modulus layer) and a layer comprising polypropylene (bulk layer).
Miura et al. disclose a polypropylene-based non-oriented film excellent in impact resistance, low-temperature heat sealability, heat seal strength, slipperiness and blocking resistance (Abstract). A thickness of the polypropylene-based non-oriented film is 20 to 200 microns, i.e. 0.79 to 7.9 mils (see paragraph 0024). A laminate is obtained by laminating the non-oriented film onto a polyester film such as polyethylene terephthalate film (see Abstract and paragraph 0025). The laminate is useful for packaging foods, wherein the laminate reduces the damage rate of the package and has improved impact resistance (see paragraphs 0053, 0027). Given that the polypropylene-based non-oriented film of Miura et al. is identical to that presently claimed, the polypropylene-based non-oriented film Miura et al. is necessarily the bulk layer and has a lower modulus than the high modulus layer.
In light of motivation for using a polypropylene-based non-oriented film laminated to polyethylene terephthalate film disclosed by Miura et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the polypropylene-based non-oriented film laminated to biaxially oriented polyethylene terephthalate film as the core layer in Carespodi in view of Forster et al. in order to obtain excellent impact resistance, low-temperature heat sealability, heat seal strength, slipperiness and blocking resistance as well as reduce the damage rate, and thereby arrive at the claimed invention.
Accordingly, Carespodi in view of Forster et al. and Miura et al. disclose the package film comprising a first foil layer, an adhesive layer, a core layer (multilayer structure) of high modulus layer (biaxially oriented terephthalate layer) and bulk layer (polypropylene layer), an adhesive layer, a second foil layer and a sealant layer. Based on thickness of biaxially oriented polyethylene terephthalate layer (high modulus layer) and polypropylene-based non-oriented layer (bulk layer), the thickness of the laminate (multilayer structure) is 1.14 to 9.4 mils (1.14 = 0.35 + 0.79 and 9.4 = 1.5 + 7.9). Also, the aforementioned thickness of the laminate (multilayer structure) overlaps with the thickness of core layer disclosed by Carespodi.
Carespodi in view of Forster et al. and Miura et al. do not explicitly disclose the high modulus layer is positioned exterior the bulk layer and the bulk layer is positioned interior the high modulus layer. Carespodi in view of Forster et al. and Miura et al. do not explicitly disclose the bulk layer is positioned exterior the high modulus layer and the high modulus layer is positioned interior the bulk layer.
However, it would have been obvious to one of the ordinary skill in the art to position the laminate in any desired manner including the laminate wherein the high modulus is positioned exterior the bulk layer and the bulk layer is positioned interior the high modulus layer or the laminate wherein the bulk layer is positioned exterior the high modulus layer and the high modulus layer is positioned interior the bulk layer in Carespodi in view of Forster et al. and Miura et al., and thereby arrive at the claimed invention.
Accordingly, when the high modulus is positioned exterior the bulk layer and the bulk layer is positioned interior the high modulus layer, the package film comprises a first foil layer, an adhesive layer, a high modulus layer, a bulk layer, an adhesive layer, a second foil layer and a sealant layer, wherein the adhesive layer is directly attached to the high modulus layer and the first foil layer. Further, when the bulk layer is positioned exterior the high modulus layer and the high modulus layer is positioned interior the bulk layer, the package film comprises a first foil layer, an adhesive layer, a bulk layer, a high modulus layer, an adhesive layer, a second foil layer and a sealant layer, wherein the adhesive layer is directly attached to the second foil layer and the high modulus layer. 

Regarding claim 6, Carespodi in view of Forster et al. and Miura et al. do not disclose the sealant film comprises “a blow film” sealant, “an extrusion coated” sealant or heat seal “lacquer”.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Carespodi in view of Forster et al. and Miura et al. meets the requirements of the claimed product, Carespodi in view of Forster et al. and Miura et al. clearly meet the requirements of present claim 6.

Regarding claims 11 and 12, Carespodi discloses that the laminate can be die-cut into a lid, i.e. die cut lid (see paragraph 0023). Further, the first outer layer (first foil layer) or the second outer layer (second foil layer) are embossable, i.e. die-cut lid is embossed (see paragraph 0025).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carespodi (US 2009/0004505 A1 cited in IDS) in view of Forster et al. (US 2015/0360828 A1) and Miura et al. (JP 2000309644 A) as applied to claim 1 above, further in view of Opuszko (US 2007/0275196 A1 cited in IDS).

Regarding claims 7 and 8, Carespodi in view of Forster et al. and Miura et al. disclose the package film as set forth above. Carespodi in view of Forster et al. and Miura et al. do not disclose a thickness of the sealant film. Carespodi in view of Forster et al. and Miura et al. do not disclose the sealant film comprises a blown film sealant or extrusion coated sealant.
Opuszko disclose a multilayer film used for packaging comprising a sealant layer (see Abstract). The thickness of the sealant layer is selected to provide sufficient material to effect a strong heat seal bond yet not so thick so as to negatively affect oxygen transmission rate (OTR) or the manufacture of the film by lowering melt strength of the film to an unacceptable level (see paragraph 0059). The sealant layer can have thickness of about 0.05 to about 1.0 mils (see paragraph 0059).
In light of motivation for using a sealant layer having thickness of about 0.05 to about 1.0 mils disclosed by Opuszko as described above, it therefore would have been obvious to one of the ordinary skill in the art to use sealant layer having thickness of about 0.05 to about 1.0 mils in Carespodi in view of Forster et al. and Miura et al. in order to provide sufficient material to effect a strong heat seal bond as well as to improve oxygen transmission rate (OTR) or the manufacture of the film, and thereby arrive at the claimed invention.
Carespodi in view of Forster et al., Miura et al. and Opuszko do not disclose “a blown film” sealant or “extrusion coated” sealant.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Carespodi in view of Forster et al., Miura et al. and Opuszko meets the requirements of the claimed product, Carespodi in view of Forster et al., Miura et al. and Opuszko clearly meet the requirements of present claims 7 and 8.

Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carespodi (US 2009/0004505 A1 cited in IDS) in view of Forster et al. (US 2015/0360828 A1) and Miura et al. (JP 2000309644 A). It is noted that the disclosures of Miura et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 13-15, Carespodi disclose a laminate (package film) useful in packaging applications comprising first outer metal layer 12, an adhesive layer 15, a core layer 11, an adhesive layer 16, a second outer metal layer 13 and a heat seal layer 14 (see Abstract, Figure 2 and paragraphs 0008, 0060). The metal layers 12 and 13 can comprise aluminum foil (see paragraph 0060). The metal layers 12 and 13 have thickness of about 0.20 to about 1.0 mils (see paragraph 0022). The heat seal layer 14 is laminated on the second outer metal layer 13 for heat sealing the laminate to a container, i.e. heat seal layer is positioned interior the second outer metal layer (see paragraph 0060). The core layer has a thickness of about 0.5 to about 10.0 mils (see paragraph 0022). The core layer can comprise a biaxially oriented polymer, i.e. a high modulus layer (see paragraph 0035). The core layer can comprise a polypropylene, i.e. a bulk layer (see paragraph 0035).
Carespodi does not disclose biaxially oriented polymer, i.e. high modulus layer as presently claimed. While Carespodi discloses the core layer can comprise a biaxially oriented polymer or the core layer can comprise a polypropylene, Carespodi do not disclose the core layer is a multilayer structure comprising a layer comprising a biaxially oriented polymer layer (high modulus layer) and a layer comprising polypropylene (bulk layer).
Forster et al. disclose a lidding material (a package film) comprising a thin metallic foil layer 122 (first foil layer), an adhesive layer 124, a biaxially-oriented film 126 and a sealant layer 128  (see Figure 1, page 3, claim 1 and paragraph 0020). The biaxially-oriented film such as biaxially oriented polyethylene terephthalate film having thickness of 0.00035 to 0.0015 inch, i.e. 0.35 to 1.5 mil provide desired strength (see paragraphs 0014, 0015, 0016). Given that the biaxially-oriented film of Buzio et al. is identical to that presently claimed, the biaxially-oriented film of Buzio et al. is necessarily a high modulus layer having a secant modulus in each of the machine direction and the transverse direction of greater than 120,000 psi or having an elongation at break in each of the machine direction and the transverse direction of less than 150%.
In light of motivation for using biaxially oriented polyethylene terephthalate film having thickness of 0.35 to 1.5 mil disclosed by Forster et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use biaxially oriented polyethylene terephthalate film having thickness of 0.35 to 1.5 mil as the core layer in Carespodi in order to provide desired strength, and thereby arrive at the claimed invention.
While Carespodi in view of Forster et al. discloses the core layer comprising a biaxially oriented polyethylene terephthalate, Carespodi in view of Forster et al. do not disclose the core layer is a multilayer structure comprising a layer comprising a biaxially oriented polyethylene terephthalate (high modulus layer) and a layer comprising polypropylene (bulk layer).
Miura et al. disclose a polypropylene-based non-oriented film excellent in impact resistance, low-temperature heat sealability, heat seal strength, slipperiness and blocking resistance (Abstract). A thickness of the polypropylene-based non-oriented film is 20 to 200 microns, i.e. 0.79 to 7.9 mils (see paragraph 0024). A laminate is obtained by laminating the non-oriented film onto a polyester film such as polyethylene terephthalate film (see Abstract and paragraph 0025). The laminate is useful for packaging foods, wherein the laminate reduces the damage rate of the package and has improved impact resistance (see paragraphs 0053, 0027). Given that the polypropylene-based non-oriented film of Miura et al. is identical to that presently claimed, the polypropylene-based non-oriented film Miura et al. is necessarily the bulk layer and has a lower modulus than the high modulus layer.
In light of motivation for using a polypropylene-based non-oriented film laminated to polyethylene terephthalate film disclosed by Miura et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the polypropylene-based non-oriented film laminated to biaxially oriented polyethylene terephthalate film as the core layer in Carespodi in view of Forster et al. in order to obtain excellent impact resistance, low-temperature heat sealability, heat seal strength, slipperiness and blocking resistance as well as reduce the damage rate, and thereby arrive at the claimed invention.
Accordingly, Carespodi in view of Forster et al. and Miura et al. disclose the package film comprising a first foil layer, an adhesive layer, a core layer (multilayer structure) of high modulus layer (biaxially oriented terephthalate layer) and bulk layer (polypropylene layer), an adhesive layer, a second foil layer and a sealant layer. Based on thickness of biaxially oriented polyethylene terephthalate layer (high modulus layer) and polypropylene-based non-oriented layer (bulk layer), the thickness of the laminate (multilayer structure) is 1.14 to 9.4 mils (1.14 = 0.35 + 0.79 and 9.4 = 1.5 + 7.9). Also, the aforementioned thickness of the laminate (multilayer structure) overlaps with the thickness of core layer disclosed by Carespodi.
Carespodi in view of Forster et al. and Miura et al. do not explicitly disclose the high modulus layer is positioned exterior the bulk layer and the bulk layer is positioned interior the high modulus layer. 
However, it would have been obvious to one of the ordinary skill in the art to position the laminate in any desired manner including the laminate wherein the high modulus is positioned exterior the bulk layer and the bulk layer is positioned interior the high modulus layer in Carespodi in view of Forster et al. and Miura et al., and thereby arrive at the claimed invention.
Accordingly, when the high modulus is positioned exterior the bulk layer and the bulk layer is positioned interior the high modulus layer, the package film comprises a first foil layer, an adhesive layer, a high modulus layer, a bulk layer, an adhesive layer, a second foil layer and a sealant layer, wherein the adhesive layer is directly attached to the high modulus layer and the first foil layer.
Carespodi in view of Forster et al. and Miura et al. do not disclose the sealant film comprises “an extrusion coated” sealant.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Carespodi in view of Forster et al. and Miura et al. meets the requirements of the claimed product, Carespodi in view of Forster et al. and Miura et al. clearly meet the requirements of present claim.

Regarding claims 17-19, Carespodi discloses that the laminate can be die-cut into a lid, i.e. die cut lid (see paragraph 0023). Further, the first outer layer (first foil layer) or the second outer layer (second foil layer) are embossable, i.e. die-cut lid is embossed (see paragraph 0025). The printable layer can be adhered on the outer layer opposite the sealing layer, i.e. the first foil layer is coated with printable layer (indicia) (see paragraph 0026).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Carespodi (US 2009/0004505 A1 cited in IDS) in view of Forster et al. (US 2015/0360828 A1) and Miura et al. (JP 2000309644 A) as applied to claim 13 above, further in view of Opuszko (US 2007/0275196 A1 cited in IDS).
Regarding claim 16, Carespodi in view of Forster et al. and Miura et al. disclose the package film as set forth above. Carespodi in view of Forster et al. and Miura et al. do not disclose a thickness of the sealant film. 
Opuszko disclose a multilayer film used for packaging comprising a sealant layer (see Abstract). The thickness of the sealant layer is selected to provide sufficient material to effect a strong heat seal bond yet not so thick so as to negatively affect oxygen transmission rate (OTR) or the manufacture of the film by lowering melt strength of the film to an unacceptable level (see paragraph 0059). The sealant layer can have thickness of about 0.05 to about 1.0 mils (see paragraph 0059).
In light of motivation for using a sealant layer having thickness of about 0.05 to about 1.0 mils disclosed by Opuszko as described above, it therefore would have been obvious to one of the ordinary skill in the art to use sealant layer having thickness of about 0.05 to about 1.0 mils in Carespodi in view of Forster et al. and Miura et al. in order to provide sufficient material to effect a strong heat seal bond as well as to improve oxygen transmission rate (OTR) or the manufacture of the film, and thereby arrive at the claimed invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Carespodi (US 2009/0004505 A1 cited in IDS) in view of Forster et al. (US 2015/0360828 A1) and Miura et al. (JP 2000309644 A). It is noted that the disclosures of Miura et al. are based on a machine translation of the reference which is included in this action.

Regarding claim 20, Carespodi disclose a laminate (package film) useful in packaging applications comprising first outer metal layer 12, an adhesive layer 15, a core layer 11, an adhesive layer 16, a second outer metal layer 13 and a heat seal layer 14 (see Abstract, Figure 2 and paragraphs 0008, 0060). The metal layers 12 and 13 can comprise aluminum foil (see paragraph 0060). The metal layers 12 and 13 have thickness of about 0.20 to about 1.0 mils (see paragraph 0022). The heat seal layer 14 is laminated on the second outer metal layer 13 for heat sealing the laminate to a container, i.e. heat seal layer is positioned interior the second outer metal layer (see paragraph 0060). The core layer has a thickness of about 0.5 to about 10.0 mils (see paragraph 0022). The core layer can comprise a biaxially oriented polymer, i.e. a high modulus layer (see paragraph 0035). The core layer can comprise a polypropylene, i.e. a bulk layer (see paragraph 0035).
Carespodi does not disclose biaxially oriented polymer, i.e. high modulus layer as presently claimed. While Carespodi discloses the core layer can comprise a biaxially oriented polymer or the core layer can comprise a polypropylene, Carespodi do not disclose the core layer is a multilayer structure a layer comprising a biaxially oriented polymer layer (high modulus layer) and a layer comprising polypropylene (bulk layer).
Forster et al. disclose a lidding material (a package film) comprising a thin metallic foil layer 122 (first foil layer), an adhesive layer 124, a biaxially-oriented film 126 and a sealant layer 128  (see Figure 1, page 3, claim 1 and paragraph 0020). The biaxially-oriented film such as biaxially oriented polyethylene terephthalate film having thickness of 0.00035 to 0.0015 inch, i.e. 0.35 to 1.5 mil provide desired strength (see paragraphs 0014, 0015, 0016). Given that the biaxially-oriented film of Buzio et al. is identical to that presently claimed, the biaxially-oriented film of Buzio et al. is necessarily a high modulus layer having a secant modulus in each of the machine direction and the transverse direction of greater than 120,000 psi or having an elongation at break in each of the machine direction and the transverse direction of less than 150%.
In light of motivation for using biaxially oriented polyethylene terephthalate film having thickness of 0.35 to 1.5 mil disclosed by Forster et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use biaxially oriented polyethylene terephthalate film having thickness of 0.35 to 1.5 mil as the core layer in Carespodi in order to provide desired strength, and thereby arrive at the claimed invention.
While Carespodi in view of Forster et al. discloses the core layer comprising a biaxially oriented polyethylene terephthalate, Carespodi in view of Forster et al. do not disclose the core layer is a multilayer structure comprising a layer comprising a biaxially oriented polyethylene terephthalate (high modulus layer) and a layer comprising polypropylene (bulk layer).
Miura et al. disclose a polypropylene-based non-oriented film excellent in impact resistance, low-temperature heat sealability, heat seal strength, slipperiness and blocking resistance (Abstract). A thickness of the polypropylene-based non-oriented film is 20 to 200 microns, i.e. 0.79 to 7.9 mils (see paragraph 0024). A laminate is obtained by laminating the non-oriented film onto a polyester film such as polyethylene terephthalate film (see Abstract and paragraph 0025). The laminate is useful for packaging foods, wherein the laminate reduces the damage rate of the package and has improved impact resistance (see paragraphs 0053, 0027). Given that the polypropylene-based non-oriented film of Miura et al. is identical to that presently claimed, the polypropylene-based non-oriented film Miura et al. is necessarily the bulk layer and has a lower modulus than the high modulus layer.
In light of motivation for using a polypropylene-based non-oriented film laminated to polyethylene terephthalate film disclosed by Miura et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the polypropylene-based non-oriented film laminated to biaxially oriented polyethylene terephthalate film as the core layer in Carespodi in view of Forster et al. in order to obtain excellent impact resistance, low-temperature heat sealability, heat seal strength, slipperiness and blocking resistance as well as reduce the damage rate, and thereby arrive at the claimed invention.
Accordingly, Carespodi in view of Forster et al. and Miura et al. disclose the package film comprising a first foil layer, an adhesive layer, a core layer (multilayer structure) of high modulus layer (biaxially oriented terephthalate layer) and bulk layer (polypropylene layer), an adhesive layer, a second foil layer and a sealant layer. Based on thickness of biaxially oriented polyethylene terephthalate layer (high modulus layer) and polypropylene-based non-oriented layer (bulk layer), the thickness of the laminate (multilayer structure) is 1.14 to 9.4 mils (1.14 = 0.35 + 0.79 and 9.4 = 1.5 + 7.9). Also, the aforementioned thickness of the laminate (multilayer structure) overlaps with the thickness of core layer disclosed by Carespodi.
Carespodi in view of Forster et al. and Miura et al. do not explicitly disclose the high modulus layer is positioned interior the bulk layer and the bulk layer is positioned exterior the high modulus layer. 
However, it would have been obvious to one of the ordinary skill in the art to position the laminate in any desired manner including the laminate wherein the high modulus is positioned interior the bulk layer and the bulk layer is positioned exterior the high modulus layer in Carespodi in view of Forster et al. and Miura et al., and thereby arrive at the claimed invention.
Accordingly, when the high modulus is positioned interior the bulk layer and the bulk layer is positioned exterior the high modulus layer, the package film comprises a first foil layer, an adhesive layer, a bulk layer, a high modulus layer, an adhesive layer, a second foil layer and a sealant layer, wherein the adhesive layer is directly attached to the second foil layer and the high modulus layer.
Carespodi in view of Forster et al. and Miura et al. do not disclose the sealant film comprises “an extrusion coated” sealant.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Carespodi in view of Forster et al. and Miura et al. meets the requirements of the claimed product, Carespodi in view of Forster et al. and Miura et al. clearly meet the requirements of present claim.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive because of following reasons.

Applicants argue that Buzio is directed to “flexible and heat-sealable double-layer polypropylene laminates for the packaging of food products.” Buzio at col. 1, lines 5-7. The laminates of Buzio show “improved characteristics, especially as regards the holding of the weld when hot.” /d. at col. 3, lines12-14. One skilled in the art starting with Carespodi would not seek to substitute its core layer (which is positioned between metal layers) with the laminate of Buzio because there is no benefit with respect to seal strength or seal holding in Carespodi. Because it is a core layer of Carespodi that the Office Action seeks to modify, which is separated from and not at all involved with forming seals of a package, the Office Action’s reasoning that improved seal strength or seal holding is a reason to combine Carespodi and Buzio lacks a technical basis with rational underpinning. For at least this reason, prima facie obviousness has not been established.
However, given that Carespodi disclose a laminate useful in packaging application, the motivation of Buzio with respect to seal strength or seal holding will be applicable to Carespodi. Further, given that laminate of Buzio is used as the core layer in Carespodi, the properties of seal strength or seal holding will be applicable to the overall laminate to at least some degree. 

Applicants argue that the elements of claim 6 impart structure to be given patentable weight. To those skilled in the art, the terms: blown film sealant, extrusion coated sealant, and heat seal lacquer each indicate structures made of general types of compositions and/or thickness ranges.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that Carespodi in view of Buzio et al. meets the requirements of the claimed product, Carespodi in view of Buzio et al. clearly meet the requirements of present claim 6.

Applicants argue that to the contrary, Carespodi fails to disclose a core layer that is a multilayer structure, so no guidance to claims 9-10 could be provided by Carespodi. As to Buzio, attention is given to which layer of its laminate serves as an outer layer, stating “polyolefin laminates have been considered in which the outer layer always consists of a film of oriented polypropylene.” Buzio at col. 2, lines 11-13. But, Buzio is not informative of positioning its laminate between two metal layers and instructing on which layer of the laminate should be interior or exterior to the other when positioned as such.
While applicants argue that Buzio disclose “polyolefin laminates have been considered in which the outer layer always consists of a film of oriented polypropylene.”, this is recited in background information. There is nothing in Buzio that indicate a film of oriented polypropylene is the outermost layer.
Further, Buzio et al. disclose a laminate of oriented polypropylene film and non-oriented polypropylene film. When the laminate is used as the core layer, it would have been obvious to one of the ordinary skill in the art to position the laminate in any desired manner including the laminate wherein the high modulus is positioned exterior the bulk layer and the bulk layer is positioned interior the high modulus layer or the laminate wherein the bulk layer is positioned exterior the high modulus layer and the high modulus layer is positioned interior the bulk layer in Carespodi in view of Buzio et al., and thereby arrive at the claimed invention, absent evidence to the contrary.

Applicants argue that as outlined in section 1 above, prima facie obviousness has not been established for claim 1 for a combination of Carespodi and Buzio. Opuszko fails to remedy the deficiency. 
However, note that while Opuszko do not disclose all the features of the present claimed invention, Opuszko is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely thickness of a sealant layer, and in combination with the primary reference, discloses the presently claimed invention. 

Applicants argue that the films of Miura are “intended to improve physical properties such as low temperature heat sealability, heat seal strength, slip resistance, and blocking resistance.” /d. at [0005]. One skilled in the art starting with Carespodi and Forster would not seek to substitute its core layer (which is positioned between metal layers) with the laminate of Miura because there is no benefit with respect to heat sealability, heat seal strength, slip resistance, and blocking resistance in Carespodi with Forster. Because it is a core layer of Carespodi with Forster that the Office Action seeks to modify, which is separated from and not at all involved with an exterior surface and/or forming seals of a package, the Office Action’s reasoning that improved low temperature heat sealability, heat seal strength, slipperiness and blocking resistance lacks a technical basis with rational underpinning. As to so-called excellent impact resistance and reduced damage rate also identified by the Office Action as reasons to combine Miura with Carespodi and Forster, the Office Action fails to explain how such is a reasonable expectation above and beyond the original reasoning to combine Forster with Carespodi to “provide desired strength”. Further, although Miura discloses its “excellent in impact resistance” and “reduction of damage,” such is in the context of a standalone laminate. It does not necessarily follow that insertion of a laminate according to Miura into a core formed by metal layers would in fact lead to improved impact resistance and reduction of damage of a structure according to a combination of Carespodi and Forster that the Office Action already deemed had desired strength.
However, given that Carespodi disclose a laminate useful in packaging application, the motivation of Miura with respect to heat sealability, heat seal strength, slip resistance, and blocking resistance will be applicable to Carespodi. Further, given that laminate of Miura is used as the core layer in Carespodi, the properties of heat sealability, heat seal strength, slip resistance, and blocking resistance will be applicable to the overall laminate to at least some degree. Further, the properties of “excellent in impact resistance” and “reduction of damage” disclosed by Miura is applicable to any layers and/or laminate of Carespodi. 

Applicants argue that moreover, on its own, Carespodi states “[I]aminates of the present invention generally exhibit the same benefits of monolithic metal structures, e.g. strength.” Therefore, any purported combination of Carespodi with Forster or Miura to improve strength is misplaced since Carespodi is already considered to have suitable strength. The Board has previously held that one skilled in the art having common sense at the time of the invention would not have reasonably looked to a secondary reference to solve a problem already solved by the primary reference. See Ex parte Rinkevich, Appeal No. 2007-1317 (BPAI 2007).
While Carespodi disclose laminates having strength, it would have been obvious to one of the ordinary skill in the art to further improve strength of the laminate by using laminate of Miura as the core layer.  

Applicants argue that as to claim 6, the Office Action admits that Carespodi in view of Forster and Miura do not disclose the recited “sealant film comprises a blown film sealant, an extrusion coated sealant, or a heat seal lacquer” but in citing product-by-process case law, concludes that the claim is obvious “absent evidence of criticality regarding the presently claimed process and given that Carespodi in view of Forster et al. and Miura et al. meets the requirements of the claimed product.” Office Action at page 18, #65. This is not the correct standard, however, which is outlined in section 1 above discussing MPEP § 2113.l. As discussed above, the elements of claim 6 impart structure to be given patentable weight. To those skilled in the art, the terms blown film sealant, extrusion coated sealant, and heat seal lacquer each indicate structures made of general types of compositions and/or thickness ranges.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that Carespodi in view of Forster et al. and Miura et al. meets the requirements of the claimed product, Carespodi in view of Forster et al. and Miura et al. clearly meet the requirements of present claim 6.

Applicants argue that as to claims 9-10 and the positioning of the high modulus layer relative to the bulk layer, the Office Action admits that Carespodi in view of Forster and Miura do not disclose these features. The Office Action merely concludes that “it would have been obvious to one of the ordinary skill in the art to position the laminate in any desired manner.” Office Action at page 17, #62. To the contrary, Carespodi fails to disclose a core layer that is a multilayer structure, so no guidance to claims 9-10 could be provided by Carespodi. Likewise, Forster fails to disclose a core layer between two metal layers that is a multilayer structure, so no guidance to claims 9-10 could be provided by Forster. As to Miura, one skilled in the art understands that its polypropylene-based unstretched film is the sealing layer, which is innermost. Miura at [0024]. But, Miura is not informative of positioning any laminate formed with its polypropylene-based unstretched film between two metal layers and instructing on which layer of the laminate should be interior or exterior to the other when positioned as such. For at least this further reason, prima facie obviousness has not been established.
However, Miura disclose a laminate comprising propylene-based non-oriented film laminated to polyethylene terephthalate. Therefore, it would have been obvious to one of the ordinary skill in the art to position the laminate in any desired manner including the laminate wherein the high modulus is positioned exterior the bulk layer and the bulk layer is positioned interior the high modulus layer or the laminate wherein the bulk layer is positioned exterior the high modulus layer and the high modulus layer is positioned interior the bulk layer in Carespodi in view of Forster et al. and Miura et al., and thereby arrive at the claimed invention, absent evidence to the contrary. 

Applicants argue that as outlined in section 6 above, prima facie obviousness has not been established for claim 1 for a combination of Carespodi, Forster, and Miura. Opuszko fails to remedy the deficiency.
However, note that while Opuszko do not disclose all the features of the present claimed invention, Opuszko is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely thickness of a sealant layer, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787